DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

Allowable Subject Matter
Claims 1-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious an orthotic headrest for promoting normal shaping of the cranium of an infant, the headrest comprising a generally hemi-ellipsoidal depression in said top surface, said depression having a nadir, in combination with all other features recited in the claim.
Regarding dependent claims 2-20, they are allowed due to their dependencies on independent claim 1.
Regarding independent claim 21, the art of record when considered alone or in combination neither anticipates nor renders obvious a craniocervical orthotic for promoting normal shaping of the cranium of an infant, said craniocervical orthosis comprising first and second lateral support surfaces each having at least a portion extending anteriorly of a first coronal plane at a position superior to a mid-cranial transverse plane, said contact surface comprising at least a portion of said first and second lateral support surfaces; and a nadir at the intersection of said mid-cranial transverse plane and said contact surface, in combination with all other features recited in the claim.
Regarding dependent claims 22-30, they are allowed due to their dependencies on independent claim 21.
Regarding independent claim 31, the art of record when considered alone or in combination neither anticipates nor renders obvious a method of preventing abnormal shaping of an infant's cranium comprising the steps of 
positioning said first and second lateral support surfaces anterior to a first coronal plane and posterior to a second coronal plane; 
contacting said infant’s cranium with said contact surface; 
restricting rotation of the head about a longitudinal axis with said first and second lateral support surfaces; 
conforming the growth of said infant’s cranium to the contact surface in combination with all other features recited in the claim.
Regarding independent claim 32, the art of record when considered alone or in combination neither anticipates nor renders obvious method of correcting abnormal shaping of an infant's cranium comprising the steps of 
positioning said first and second lateral support surfaces anterior to a first coronal plane and posterior to a second coronal plane;
contacting said infant’s cranium with said contact surface; 
restricting rotation of the head about a longitudinal axis with said first and second lateral support surfaces; 
restricting growth of cranial prominences with contact between the contact surface and the area of cranial prominence; 
promoting growth of areas of cranial flattening by elimimating contact between said contact surface and the areas of cranial flattening, in combination with all other features recited in the claim.
Regarding dependent claim 33, it is allowed due to its dependency on independent claim 32.
Regarding independent claim 34, the art of record when considered alone or in combination neither anticipates nor renders obvious method of correcting abnormal shaping of an infant’s cranium wherein said infant’s head is resting in a rotated position about a longitudinal axis comprising 
positioning said first and second lateral support surfaces anterior to a first coronal plane and posterior to a second coronal plane; 
contacting said infant’s cranium with said contact surface; restricting rotation of the head about a longitudinal axis with said first and second lateral support surfaces; 
restricting growth of cranial prominences with contact between the contact surface and the area of cranial prominence; 
promoting growth of areas of cranial flattening by eliminating contact between said | contact surface and the areas of cranial flattening, in combination with all other features recited in the claim.
Regarding dependent claims 35-41, they are allowed due to their dependencies on independent claim 34.
Regarding independent claim 42, the art of record when considered alone or in combination neither anticipates nor renders obvious an orthotic headrest for promoting normal shaping of the cranium of an infant, the headrest comprising a generally hemi-ellipsoidal depression in said top surface, said depression having a nadir, , in combination with all other features recited in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786